DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9, 10, 14, 15, and method claims 19-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Meurer (US 6,439,332 B1).
With respect to claim 1, Meurer discloses a multi-terrain cart comprising  a body 26, two front and two rear wheels 24, a swivel wheel 48 rearward of the two pairs of wheels, and an actuator 56, wherein said swivel wheel can extend and retract between an operative position and a retracted position, said operative position being lowered enough to angle the body and raise the rear two wheels, as shown in figures 1 and 2.
With respect to claim 2, the vehicle of Meurer is capable of pivoting when an angle of the swivel wheel is angled relative to a centerline of the vehicle, as shown in figure 6.
With respect to claim 4, any part of the body can accept a means for applying a lateral force to cause rotation.
With respect to claims 5 and 7, said actuator 56 is a hydraulic piston for causing the swivel wheel to deploy and retract, as shown in figure 2.
With respect to claim 6, said actuator is capable of serving as a handle or being gripped by an operator.
With respect to claim 10, said swivel wheel appears to be centered between the front and rear wheels, as shown in figure 6.
With respect to claim 14, said swivel wheel is capable of raising said cart body to lift the rear two wheel off the ground, so only the front wheels and swivel wheel are supporting the cart, as shown in figure 2.
With respect to claim 15, the turning radius of the vehicle of Meurer would be identical to that of the present invention at identical angles of the swivel wheel.
With respect to method claims 19-22, the method recited in these claims is inherently performed in the use of the vehicle of Meurer, specifically, the deploying of the swivel wheel to raise the rear two wheels and driving the vehicle into a turn and therefore, decreasing the turning radius.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Meurer, as applied to claim 1 above.
With respect to claims 16-18, Meurer discloses an engine for powering the hydraulic drive.  Meurer does not disclose an electric motor with rechargeable batteries.  The use of electric motors and rechargeable batteries is conventional and well-known in the art of vehicles an therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate electric motors and rechargeable batteries into the vehicle of Meurer in order to reduce fossil fuel consumption.
With respect to claims 23-24, the body length of the cart has been given little patentable weight unless it produces an unexpected result, and the vehicle of Meurer can be sized between 2-7 meters in order to achieve a desired size.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618